PTC Announces Q4 and FY’09 Results Issues Q1 FY’10 Guidance and FY’10 Targets NEEDHAM, Mass.— October 27, 2009 PTC (Nasdaq: PMTC), The Product Development Company®, today reported results for its fourth fiscal quarter and full fiscal year ended September 30, 2009. Highlights · Q4 Results: Revenue of $246.3 million and non-GAAP EPS of $0.30 o Non-GAAP operating margin of 18.4%; GAAP operating margin of 6.2% o GAAP EPS of $0.13, including $6.3 million restructuring charge to reduce operating expenses o Relative to Q4 guidance, currency was favorable to revenue by approximately $1.6 million and unfavorable to expenses by approximately $0.7 million · FY’09 Results: Revenue of $938.2 million and non-GAAP EPS of $0.80 o Non-GAAP operating margin of 12.9%; GAAP operating margin of 2.1% o GAAP EPS of $0.27, including $22.7 million in restructuring charges to reduce operating expenses · FY 2010 Targets: Revenue of approximately $980 million and non-GAAP EPS of approximately $0.96 o Non-GAAP operating margin of approximately 15%; GAAP operating margin of approximately 7% o GAAP EPS of approximately $0.43 o Assumes $1.46 USD / EURO · Q1 Guidance: Revenue of $230 to $240 million and non-GAAP EPS of $0.12 to $0.18 o GAAP EPS of ($0.02) to $0.04 o Assumes $1.46 USD / EURO The Q4 non-GAAP results exclude a $6.3 million restructuring charge, $14.6 million of stock-based compensation expense, $9.2 million of acquisition-related intangible asset amortization and $10.3 million of income tax adjustments.The Q4 results include a non-GAAP tax rate of 21% and a GAAP tax benefit rate of 7%. The FY’09 non-GAAP results exclude a $22.7 million restructuring charge, $43.3 million of stock-based compensation expense, $35.6 million of acquisition-related intangible asset amortization and acquired in-process research and development expenses and $39.6 million of income tax adjustments.The FY’09 results include a non-GAAP tax rate of 21% and a GAAP tax benefit rate of 84%. Results Commentary & Outlook C. Richard Harrison, chairman and chief executive officer, commented, “We exit fiscal 2009 on solid financial footing with a product portfolio that has never been in better shape.Our decision to invest in R&D through the downturn is paying off as we are seeing some very encouraging signs of market momentum, especially as it relates to our Windchill product suite.” “Our constant currency non-GAAP FY’09 revenue was down 9% compared to last year,” continued Harrison.“While license revenue was down 34%, maintenance and services revenue were up 3% and 1%, respectively, highlighting the stability of our business model and the support of a solid customer base.We are continuing to see positive sequential data points: 1) we again delivered license revenue growth in all of our major geographies except Japan, 2) we had better license and total revenue in North America than we did in Q4’08, which was PTC’s best revenue quarter ever, 3) we won 2 additional strategically important “domino” accounts, and 4) we also had a number of other large Windchill competitive wins during Q4.” “Our pipeline for new business opportunities remains strong and lead times to close enterprise deals seem to be shortening,” continued Harrison.“We received major orders from leading organizations such as AVIC, Carrier, Deere & Company, General Atomics, Ingersoll Rand, ITT Corporation, and Stryker.” James Heppelmann, president and chief operating officer added, “We remain focused on expanding and leveraging our technology leadership position.We have significant further enhancements underway for Windchill, Pro/ENGINEER, Arbortext, Windchill ProductPoint, and our other core products.We also continue to add to the breadth of our portfolio with future enhancements to our social product development initiative and our product analytics platform, which we launched in FY’09, and remain on target to launch our embedded software and program portfolio management platforms in FY’10.We are very optimistic about the long-term opportunity for PTC and will continue to make strategic investments that we believe are critical to delivering value to our customers and gaining market share, while remaining committed to our goal of 20% non-GAAP EPS growth for 2010 and beyond.” Neil Moses, chief financial officer, commented, “Our Q4 operating margins and EPS were stronger than expected primarily due to stronger than expected license revenue.Our balance sheet remains solid with $235 million of cash, up from $231 million in Q3 primarily due to strong license sales.We also have an additional $172 million available on our revolving credit facility.” “Looking forward to FY’10, we are establishing a revenue target of $980 million and a non-GAAP EPS target of $0.96,” continued Moses.“We expect that the actions we took in FY’09 to right-size our business to the current economic conditions, partially offset by some incremental investment in the business in FY’10 in support of our long-term growth objectives, will allow us to improve our non-GAAP operating margin to approximately 15%.”The GAAP EPS target for FY’10 is $0.43. “For Q1 we are initiating guidance of $230 to $240 million in revenue with non-GAAP EPS of $0.12 to $0.18,” Moses added.The Q1 guidance assumes a non-GAAP tax rate of 23%, a GAAP tax rate of 21% and 121 million diluted shares outstanding.The Q1 non-GAAP guidance excludes approximately $14 million of stock-based compensation expense, $9 million of acquisition-related intangible asset amortization expense and the related income tax effects. The FY’10 target assumes a non-GAAP tax rate of 23%, a GAAP tax rate of 21% and 119 million diluted shares outstanding.The FY’10 non-GAAP guidance excludes approximately $49 million of stock-based compensation expense, $35 million of acquisition-related intangible asset amortization and the related income tax effects. Q4 Earnings Conference Call and Webcast Supplemental financial and operating metric information and prepared remarks for the conference call will be posted to the investor relations section of our website simultaneously with this press release.The prepared remarks will not be read live; the call will be primarily Q&A. When: Wednesday, October 28, 2009 at 8:30 a.m. Eastern Time Dial-in: 1-888-566-8560 or 1-517-623-4768
